DISSENTING OPINION
Lawhence, Judge:
The writer of this opinion is in agreement with his associates to the extent that he considers the imported hose nozzles to be “utensils” in themselves (the Frank P. Dow and the Davies, Turner cases, supra) and that the testimony of plaintiff’s witness Blumberg is adequate upon which the court may find the chief use of the imported articles (the Baltimore & Ohio case, supra).
I am in complete disagreement, however, with the holding of the majority that the uses to which the imported nozzles are put are household uses within the intent of paragraph 339 of the tariff act.
The testimony of plaintiff’s witness, Blumberg, stands uncontra-dicted that a hose nozzle, when affixed to a hose, is used to clean basements, garages, thresholds, walks, windows, and exteriors of houses; as well as to water lawns, flower beds, and shrubbery.
The construction and meaning to be given to the word “household,” when used in conjunction with the word “utensils” within the purview of paragraph 339, were clearly set forth by our appellate court in the Davies, Turner case, supra, where it quoted the following from the Rice case, supra:
* * * the term “household utensils” must mean utensils used by the members of the household, either for their personal convenience and comfort, or for *105tlie care and maintenance of the household. We are of opinion, therefore, that the term “household utensils,” 'as used in paragraph 339, supra, was intended to include not only utensils which are used in the maintenance and care of the home, hut also those, not more specifically provided for, which are chiefly used in the household by the members thereof collectively for their convenience and comfort.
Had the Congress intended to limit the provisions in question to such articles as were designed to be and were chiefly used in the care and maintenance of the household, it would have been an easy matter for it to have made such intention clear.
The provision for “household utensils” must, in the absence of commercial designation, be construed in accordance with its common meaning.
We adhere to the views expressed in the case of Frank P. Dow Co., Inc. v. United States, supra, wherein we said that if the articles are utensils within the meaning of that term, as defined in the Ellis Silver Co. case, supra, and if they are chiefly used in the household, they are household utensils, and dutiable as such, unless otherwise more specifically provided for. [Emphasis quoted.]
It is tbe view of the writer that not only are the words “household utensils” used in the statute clear and free from ambiguity, but that the expression of our appellate court that if an article is a “utensil” within the meaning to be given to it and if such article is chiefly used in a household, it is a household utensil, is likewise clear and should not be the subject of extension.
The writer can not subscribe to the expression of the majority that there is—
* * * doubt that the court’s statement [in the Pramette Juvenille Furniture Company case, stipra] to the effect that the term “household utensils” refers to articles “chiefly used in the household” [italics supplied] was intended as an absolute restriction of the word “household” in the paragraph under consideration to the interior portions of a dwelling. [Italics quoted.]
From the uses of the imported hose nozzles, set forth through the testimony of witness Blumberg, it is clear that said uses are chiefly in outdoor areas and not “in” a household, if we apply to that word its natural accepted meaning.
In arriving at its conclusion in the present case, the majority relies heavily on the case of Stor-All Corp. v. United States, 48 Cust. Ct. 412, Abstract 66689, wherein barbecue grills and parts thereof, used outside of, but in the vicinity of homes, were held classifiable within the provision for “Cooking * * * stoves of the household type” in paragraph 397 of the Tariff Act of 1930, as modified. Reference is then made to two other decisions of the trial court (Samura Shoten and Anderson Heating, supra), wherein certain charcoal burning stoves and certain portable heaters were held to come within the provision for “Cooking and heating stoves of the household type” in said paragraph 397, as modified, supra, and the statement follows—
*106We are not persuaded that the word “household” has any different connotation when used as a description of a type of stove than when used to characterize a type of utensil. * * *
In my opinion, tliere is a clear-out distinction between tbs language of paragraph 339 and that of paragraph 397. Although paragraph 339 provides for “household utensils,” paragraph 397 does not provide for “household cooking stoves” but for “Cooking * * * stoves of the household type.” The provision for “household utensils” is what is familiarly known in customs law as a “use” provision and by its terms makes the place of use a determining factor. Such is not the case with regard to the provision for “Cooking * * * stoves of the household type” where place of actual use has no bearing whatsoever on the classification of such an article, the requirement being that the cooking stove be of a type suitable for family cooking, rather than restaurant, hotel, or other large-scale cooking purposes. In other words, the provision for “household utensils” describes the place of use of the utensils, whereas the provision for “Cooking * * * stoves of the household type” describes the character of the stoves.
In my opinion, to hold, as does the majority, that hose nozzles used “in and about the area of private homes for the watering purposes normally attendant upon their maintenance” are classifiable as household utensils in paragraph 339 is opening wide the door to endless litigation and the always-elusive problem of where to draw the line. If nozzles for garden hose are household utensils, what would be the tariff status of lawn sprinklers, wheelbarrows, lawnmowers, snowthrowers, and numerous other articles used by householders “in and about the area of private homes for * * * purposes normally attendant upon their maintenance.”
In line with such a situation is the reasoning of our appellate court in the case of United States v. The A. W. Fenton Company, Inc., 49 CCPA 45, C.A.D. 794, wherein Chief Judge Worley, in writing the unanimous opinion of the court, holding the article there in issue to be more than a motor, stated—
* * * Since it is more than a motor, it is not properly classifiable as a motor for tariff purposes. It seems to us that to bold otherwise would ibe to expand by degree the term “motor” to a point beyond the accepted definition of that term. It would be difficult .to find a stopping point.
In the case before the court, I believe that to hold the instant hose nozzles to be household utensils in paragraph 339, as does the majority, is to “expand by degree the term [‘household utensils’] to a point beyond the accepted definition of that term. It would be difficult to find a stopping point.”
Adhering, as I believe we should, to the line of cases, several of which have been cited, supra, which have judicially construed the *107meaning of household utensils in paragraph 339 of the Tariff Act of 1930, as applying to utensils chiefly used in the household either for the comfort and convenience of the members thereof or in the care and maintenance of the household, the writer is of the opinion that the hose nozzles in issue, which are chiefly used in outdoor areas and not used in a household, can not be classified as household utensils in said paragraph 339 of the Tariff Act of 1930, as modified, as claimed by the importer. I would overrule the claim in the protest.